FILED
                              NOT FOR PUBLICATION                            SEP 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ADELA R. PICADO,                                  No. 07-74575

               Petitioner,                        Agency No. A073-976-591

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN and N.R. SMITH, Circuit Judges.

       Adela R. Picado, native and citizen of El Salvador, petitions pro se for

review of a Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum and withholding



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence factual findings. INS v. Elias-Zacarias, 502 U.S. 478, 481 &

n.1 (1992). We deny the petition for review.

      Substantial evidence supports the agency’s finding that the threats and

mistreatment Picado suffered do not rise to the level of persecution. See Lim v.

INS, 224 F.3d 929, 936-37 (9th Cir. 2000); see also Prasad v. INS, 47 F.3d 336,

340 (9th Cir. 1995) (“Although a reasonable factfinder could have found this

incident sufficient to establish past persecution, we do not believe that a factfinder

would be compelled to do so.”) (emphasis in original). Substantial evidence also

supports the agency’s conclusion that Picado does not have a well-founded fear of

future persecution because there is no evidence in the record she will be persecuted

if she returns to El Salvador. See Molina-Estrada v. INS, 293 F.3d 1089, 1096 (9th

Cir. 2002) (where there is no presumption of a well-founded fear of future

persecution, country conditions reports are relevant evidence of whether such a

fear is objectively reasonable).

      Because Picado failed to meet the lower burden of proof for asylum, it

follows that she has not met the higher standard for withholding of removal. See

Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.


                                           2                                    07-74575